On January 13, 1975 the respondent was disbarred from the practice of law before the courts of this State, Swanson v. Moses, 114 R. I. 917-19, 330 A.2d 817, for failure to comply with the terms of his suspension from the practice of law of October 16, 1972. Swanson v. Moses, 110 R. I. 929, 295 A.2d 695 (1972).
Respondent on March 25, 1975 filed a motion to vacate the order of disbarment; said motion was assigned for hearing to May 21, 1975 and complainants against respondent were notified of the hearing. On May 21, 1975 respondent did not appear but was represented by counsel. Numerous complainants against respondent appeared and informed the court that Mr. Moses had not complied with the original suspension order of October 16, 1972.
Respondent’s motion to vacate order of disbarment is denied.